     8:20-cv-03032-JFB-CRZ Doc # 44 Filed: 07/27/21 Page 1 of 6 - Page ID # 217




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


 TAYLOR SPORVEN, on behalf of herself
 and those similarly situated,                                   8:20CV3032

                      Plaintiff,
                                                       MEMORANDUM AND ORDER
         vs.

 SAFE HAVEN SECURITY SERVICES, Inc.,

                      Defendant.



        This matter is before the Court on the parties’ joint motion for class settlement

approval and for an order certifying the collective class for settlement purposes, Filing No.

43. This is a putative collective action for recovery of wages under the Fair Labor

Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”), the Nebraska Wage Payment and

Collection Act, Neb. Rev. Stat. § 48-1228 et seq. (“Nebraska Wage Act”), and Nebraska

common law.

I.      BACKGROUND

        On September 9, 2020, this Court conditionally certified a class consisting of

“[c]urrent or former inside sales representatives employed by the defendant at any time

from August 7, 2017 to the present, at any location (nationwide) except for those inside

sales representatives who work or worked at the defendant’s office in North Kansas City,

Missouri.” Filing No. 19, Memorandum and Order at 3. The Court authorized notice to

potential class members to afford them an opportunity to opt into this action to pursue

their claims against the defendant for overtime pay. Id. Further, the Court designated

plaintiff Taylor Sporven to act as the collective class representative and approved


                                             1
      8:20-cv-03032-JFB-CRZ Doc # 44 Filed: 07/27/21 Page 2 of 6 - Page ID # 218




Cornerstone Law Firm is to act as collective class counsel. Id. Forty-seven present or

former employees opted in. Filing Nos. 24-34, Notices; see also Filing No. 43-1, Ex. 1,

Collective Action Settlement and Release (“Settlement Agreement”); Filing No. 43-3, Ex.

A, Settlement Class List.

         The parties have agreed to settle the claims. Filing No. 43-1, Agreement. The

Settlement Agreement provides compensation in the aggregate total of $173,136.26 to

the Settlement Class, which encompasses forty-seven individuals.1 Id. at 2; Filing No.

43-4, Ex. B, Payment Allocation.            The average payment to each class member is

$3,524.18. Id. The parties agreed to negotiate attorneys’ fees and cost separately and

in addition to the Settlement Payment. Filing No. 43-1, Ex. 1, Settlement Agreement at

5.     The Settlement Payment and accompanying allocation among class members

provides that each member of the Settlement Class will receive payment of the equivalent

of five hours of overtime work for each week said class member worked for the defendant

during the Class Period, plus an equal amount apportioned for statutory liquidated

damages. Id.; Filing No. 43-4, Ex. B, Payment Allocation. Additionally, the Settlement

Payment includes an incentive payment in the amount of $7,500.00 to the named Plaintiff,

Taylor Sporven. Filing No. 43-1, Ex. 1, Settlement Agreement at 5. In exchange for the

Settlement Payment, the Settlement Class Members will release all wage and hour claims

they asserted or could have asserted against the defendant. Id. at 6.

II.      LAW

         At the conditional certification stage, courts apply a lenient standard. Del Toro v.

Centene Mgmt. Co., LLC, No. 4:19-CV-02635-JAR, 2020 WL 2085650, at *2 (E.D. Mo.


1 The Settlement Agreement's definitions are incorporated by reference in this Order, and capitalized
terms have the same meaning as in the Settlement Agreement.

                                                    2
   8:20-cv-03032-JFB-CRZ Doc # 44 Filed: 07/27/21 Page 3 of 6 - Page ID # 219




2020). “‘Then, at the second stage—near or after the close of discovery—‘the court

makes a factual determination as to whether the members of the conditionally certified

class are similarly situated’ and makes the associated legal determination as to whether

the members may proceed as a formal class.’” Del Toro v. Centene Mgmt. Co., LLC, No.

4:19-CV-02635-JAR, 2020 WL 2085650, at *2 (E.D. Mo. Apr. 30, 2020) (quoting Davis v.

NovaStar Mortg., Inc., 408 F. Supp. 2d 811, 815 (W.D. Mo. 2005)).

       Under 29 U.S.C. § 216, the Secretary of Labor is authorized to supervise payment

to employees of unpaid wages owed to them, or in a private FLSA enforcement action,

district courts may approve settlements resulting from contested litigation over a bona

fide dispute between the parties. Lynn’s Food Stores, Inc. v. U.S., 679 F.2d 1350, 1353

(11th Cir. 1982); see 29 U.S.C. § 216(b)&(c). The Court should approve a private

settlement only “after scrutinizing the settlement for fairness.” Id.

       The standard for court approval is straightforward: a district court should approve

a fair and reasonable settlement if it was reached as a result of contested litigation to

resolve a bona fide dispute under the FLSA. Id. at 1354. Typically, courts rely on the

adversarial nature of a litigated FLSA case resulting in an arms’ length settlement as

indicia of fairness. Id. If the proposed settlement reflects a reasonable compromise over

contested issues, the court should approve the settlement in order to promote the policy

of encouraging settlement of litigation. Id. “In evaluating the settlement, the Court ‘should

keep in mind the unique ability of class and defense counsel to assess the potential risks

and rewards of litigation; a presumption of fairness, adequacy and reasonableness may

attach to a class settlement reached in arms-length negotiations between experienced,

capable counsel after meaningful discovery.’” In re BankAmerica Corp. Securities Litig.,



                                              3
       8:20-cv-03032-JFB-CRZ Doc # 44 Filed: 07/27/21 Page 4 of 6 - Page ID # 220




210 F.R.D. 694, 700 (E.D. Mo. 2002) (quoting Fed. Judicial Ctr., Manual for Complex

Litig. § 30.42 at 240 (3d. ed.1997)).

III.      DISCUSSION

          The Court first finds that the members of the conditionally certified class are

similarly situated and the class members may proceed as a formal settlement class. The

Court next finds that the parties’ settlement is a reasonable resolution of a bona fide

dispute in contested litigation. The settlement class alleges that defendant failed to pay

overtime for hours worked by class members off-the-clock. The defendant denies it

engaged in any wrongdoing and maintains that maintains that it complied at all times with

the FLSA. The parties agree that the defendant produced more than 16,500 pages of

compensation data and timesheets for the forty-seven class members who opted into this

action and Class Counsel analyzed those documents before engaging in settlement

negotiations.

          The parties have shown that the settlement in this case was influenced by another

action involving allegations of unpaid overtime hours allegedly worked off the clock by

defendant’s sales representatives. See Martin v. Safe Haven Security Servs., No. 19-

CV-00063-ODS, 2020 WL 4816418 (W.D. Mo. Aug 19, 2020). That case involved the

defendant’s Kansas City office locations, whereas this action involves similar allegations

in the defendant’s other offices. See id. In Martin, after extensive motion practice, written

discovery, depositions, and two mediations, the district court approved a similar

settlement. Id. at *2. The Court concluded that

          [T]he settlement is in the best interests of the Settlement Class members
          and should be approved, especially in the light of the benefits to the
          Settlement Class members accruing therefrom, the substantial discovery
          and investigation conducted by Plaintiffs' counsel prior to the parties'

                                              4
   8:20-cv-03032-JFB-CRZ Doc # 44 Filed: 07/27/21 Page 5 of 6 - Page ID # 221




       settlement, and the complexity, expense, risk, and probable protracted
       duration of further litigation. The Court also determines the consideration
       provided under the Settlement Agreement constitutes reasonable and fair
       value given in exchange for the release of claims against Defendant
       considering the disputed issues, circumstances, defenses, and the potential
       risks and likelihood of success of pursuing litigation. The Court also
       approves the settlement in accordance with the FLSA. 29 U.S.C. § 217.

Id.; see also Filing No. 43-2, Ex. 2, Martin docket report.

       The parties have shown in this case that a full and fair compromise at this juncture

is more beneficial to the class members and the defendant, given the time, expense, and

uncertainty of further litigation. Also, as shown in Martin, objective evidence of the precise

number of uncompensated hours each class member allegedly worked off the clock is

lacking.   The Settlement Agreement obviates the real risks to both parties that are

inherent the continued litigation of the matter.

       In view of the Martin case and the fact that the defendant produced relevant

discovery enabling Class Counsel herein to adequately assess damages for the

Settlement Class, the Court finds that the settlement is fair and reasonable. The parties

have shown the Settlement Agreement is the product of arm’s-length negotiations by

experienced counsel and it provides meaningful monetary relief to the Settlement Class.

The Settlement Payment offers Class members a settlement amount proportionate to the

time they spent working for the defendant at their respective hourly rates.

       Also, the parties agree that the Ms. Sporven materially assisted in the initiation of

this action and provided valuable assistance to Class Counsel. The Court finds the

amount of $7,500 should be allocated from the Settlement payment to plaintiff Taylor

Sporven, in recognition of her efforts to pursue the claims on behalf of the Settlement

class. Further, the plaintiff seeks costs and attorneys’ fees associated with this action



                                              5
   8:20-cv-03032-JFB-CRZ Doc # 44 Filed: 07/27/21 Page 6 of 6 - Page ID # 222




and the defendant has agreed to pay those costs and fees within 60 days of the date of

this order.

       IT IS ORDERED

       1.     The parties’ joint motion for class settlement approval and for an order

              certifying the collective class for settlement purposes (Filing No. 43) is

              granted.

       2.     A collective settlement class is certified consisting of: Current or former

              inside sales representatives employed by the defendant at any time from

              August 7, 2017 to the present, at any location (nationwide) except for those

              inside sales representatives who work or worked at the defendant’s office

              in North Kansas City, Missouri.

       3.     Plaintiff Taylor Sporven is designated as the collective class representative

              and plaintiff’s counsel, Cornerstone Law Firm, is approved as collective

              class counsel in this action.

       4.     The parties Settlement Agreement (Filing No. 43-1) is approved and is

              incorporated herein as if fully set forth.

       5.     A service award of $7,500.00 to plaintiff Taylor Sporven is approved.

       5.     The Court retains jurisdiction to enforce the terms of the agreement.



       Dated this 27th day of July 2021.


                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge



                                              6
